Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions       
Applicant's election with traverse of claims 1-2 in the reply filed on 2022/06/27 is acknowledged.  The traversal is on the ground(s) that;  “AS an initial note, the Written Opinion of the International Searching Authority (PCT/EP2018/083917) found unity of invention (Box IV on the Written Opinion is not checked which would indicate the absence of a “lack of unity of invention”). This is a national stage application submitted under 35 U.S.C. §371 and should be analyzed under that standard. Applicant respectfully suggests that on this basis alone, the Restriction Requirement should be withdrawn and all claims examined”, or “Moreover, the Groups of claims are inexorably linked. The Group I claims herein are directed to a liquid laundry formulation comprising components (a) and (b), component (a) comprising at least one compound of the general formula (I). The claims of Group II and Group V are directed to a method of using components (a) and (b), as described in the claims of Group I. The Group III claims are directed to a method of using at least one compound of general formula (I), as described in the claims of Group I. The claims of Group IV are directed to a method of using component (a), as described in the claims of Group I, and at least one compound of the general formulae (IIa) and (IIb)”…is acknowledged.  This is not found persuasive because the international search authority in relation to the restricted claims with the specific limitations namely (a)-formula (I) and (b)-the enzyme are actually and independently taught by quite number of prior arts of record, as in fact being referenced by the same source.  Therefore, when and if any related document teaches these limitations independently (i.e. a composition) without any specific requirement, or attachment, to a specific process the rational for restriction is justified and correct. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2012/0315689 A1).
Regarding claims 1-2,  Adams teaches a laundry liquid (abstract, 8, , 50, 56, 91) composition comprising the compound of general formula (I); [Fig. 20 A, 20 B, 21 A], and a lipases enzyme such as (E.C. 3.1.1.3); [50, 81].

                                   Relevant art cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/06/30

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767